                   Case 1-20-01049-cec                        Doc 2          Filed 05/12/20        Entered 05/12/20 11:08:33


    B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                          ADVERSARY PROCEEDING NUMBER
                                                                                                    (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                                                           DEFENDANTS
    Ð»¿®´ ëí ÔÔÝ
                                                                                      ïéé É¿¬»® ÔÔÐ


ATTORNEYS (Firm Name, Address, and Telephone No.)                                    ATTORNEYS (If Known)
     Ù±´¼¾»®¹ É»°®·² Ú·²µ»´ Ù±´¼-¬»·² ÔÔÐ
     ïëðï Þ®±¿¼©¿§ô îî²¼ Ú´±±®ô Ò»© Ç±®µô ÒÇ ïððíê

PARTY (Check One Box Only)                                                           PARTY (Check One Box Only)
È                 Trustee/Bankruptcy Admin                                             Debtor                 U.S. Trustee/Bankruptcy Admin
                                                                                      ¨ Creditor              Other
                                                                                       Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
              Ü»½´¿®¿¬±®§ ¶«¼¹³»²¬ º·²¼·²¹ ¬¸¿¬ ¬»®³·²¿¬·±² ±º -¿´» ½±²¬®¿½¬ ©¿- ·²ª¿´·¼ ¿²¼ ¬¸¿¬ ¬¸»
              Ü»¾¬±® ·- ²±¬ ·² ¼»º¿«´¬å º·²¼·²¹ Ü»º»²¼¿²¬ ·² ¾®»¿½¸å ¹®¿²¬·²¹ -°»½·º·½ °»®º±®³¿²½»ò


                                                                       NATURE OF SUIT
         (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

     FRBP 7001(1) – Recovery of Money/Property                                       FRBP 7001(6) – Dischargeability (continued)
     11-Recovery of money/property - §542 turnover of property                          61-Dischargeability - §523(a)(5), domestic support
     12-Recovery of money/property - §547 preference                                     68-Dischargeability - §523(a)(6), willful and malicious injury
     13-Recovery of money/property - §548 fraudulent transfer                            63-Dischargeability - §523(a)(8), student loan
     14-Recovery of money/property - other                                               64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                            (other than domestic support)
     FRBP 7001(2) – Validity, Priority or Extent of Lien                                 65-Dischargeability - other
     21-Validity, priority or extent of lien or other interest in property
                                                                                     FRBP 7001(7) – Injunctive Relief
     FRBP 7001(3) – Approval of Sale of Property                                        71-Injunctive relief – imposition of stay
     31-Approval of sale of property of estate and of a co-owner - §363(h)              72-Injunctive relief – other

     FRBP 7001(4) – Objection/Revocation of Discharge
                                                                                     FRBP 7001(8) Subordination of Claim or Interest
     41-Objection / revocation of discharge - §727(c),(d),(e)
                                                                                        81-Subordination of claim or interest

     FRBP 7001(5) – Revocation of Confirmation
                                                                                     FRBP 7001(9) Declaratory Judgment
     51-Revocation of confirmation                                                    ï 91-Declaratory judgment

     FRBP 7001(6) – Dischargeability                                                 FRBP 7001(10) Determination of Removed Action
     66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims                    01-Determination of removed claim or cause
     62-Dischargeability - §523(a)(2), false pretenses, false representation,
         actual fraud                                                                Other
     67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny         SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
                                                                                     î 02-Other (e.g. other actions that would have been brought in state court
                        (continued next column)
                                                                                             if unrelated to bankruptcy case)

    Check if this case involves a substantive issue of state law                       Check if this is asserted to be a class action under FRCP 23
                        trial is demanded in complaint                               Demand $
Other Relief Sought
             Case 1-20-01049-cec               Doc 2       Filed 05/12/20         Entered 05/12/20 11:08:33


 B1040 (FORM 1040) (12/15)

              BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                               BANKRUPTCY CASE NO.
       Ð»¿®´ ëí ÔÔÝ                                                     îðóìïçïïóÝÛÝ

DISTRICT IN WHICH CASE IS PENDING                                     DIVISION OFFICE                   NAME OF JUDGE
 Û¿-¬»®² Ü·-¬®·½¬ ±º Ò»© Ç±®µ                                           Þ®±±µ´§²                         Ý¿®´¿ Ûò Ý®¿·¹

                                     RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                             DEFENDANT                                         ADVERSARY
                                                                                                        PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)




DATE                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)
  ðëñïîñîðîð
                                                                        Öò Ì»¼ Ü±²±ª¿²




                                                         INSTRUCTIONS

           The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.
